 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH G. GIBBS,                                 No. 2:16-cv-0544-MCE-EFB P
12                       Plaintiff,
13              v.                                      FINDINGS AND RECOMMENDATIONS
14    J.R. BRADFORD, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with this civil rights action under 42 U.S.C.

18   § 1983. On November 8, 2019, the Clerk of the Court closed this case in accordance with the

19   parties’ stipulation of dismissal pursuant to Rule 41(a)(1)(A)(ii) (ECF Nos. 32, 34) and the

20   court’s October 30, 2019 order (ECF No. 33). Shortly thereafter, on November 15, 2019, plaintiff

21   filed a motion “to keep lawsuit against the defendants.” ECF No. 36. Defendants filed an

22   opposition (ECF No. 37) and plaintiff filed a reply (ECF No. 41). The court construes plaintiff’s

23   motion as one for relief from judgment and so construed, the motion must be denied.1

24          Rule 60(b) provides for reconsideration of a final judgment where one or more of the

25   following is shown: (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly

26
            1
27           Voluntary dismissals pursuant to Rule 41 are considered to be orders or judgments from
     which relief can be granted pursuant to Rule 60(b) of the Federal Rules of Civil Procedure. See
28   In re Hunter, 66 F.3d 1002, 1004-05 (9th Cir. 1995).
                                                      1
 1   discovered evidence which, with reasonable diligence, could not have been discovered within
 2   twenty-eight days of entry of judgment; (3) fraud, misrepresentation, or misconduct of an
 3   opposing party; (4) voiding of the judgment; (5) satisfaction of the judgment; and (6) any other
 4   reason justifying relief. Fed. R. Civ. P. 60(b).
 5             Additionally, Local Rule 230(j) requires a party filing a motion for reconsideration to
 6   show the “new or different facts or circumstances claimed to exist which did not exist or were not
 7   shown upon such prior motion, or what other grounds exist for the motion.” E.D. Cal. Local Rule
 8   230(j).
 9             The allegations giving rise to this lawsuit stem from events that occurred at California
10   State Prison, Sacramento between December 2013 and January 2014. ECF No. 22 at 2-3, 8.
11   Plaintiff seeks to reopen this case on the grounds that a non-defendant, Dr. Davis, more recently
12   violated his rights between October to November 2019. ECF No. 36 at 1-2. If plaintiff wishes to
13   pursue legal action arising from allegations against Dr. Davis, he must pursue them through the
14   prison administrative process and then litigate them in a new and separate action. His allegations
15   of recent misconduct by a non-defendant do not satisfy the standards for relief from judgment
16   pursuant to Rule 60(b).
17             Accordingly, IT IS HEREBY RECOMMENDED that plaintiff’s motion “to keep lawsuit
18   against the defendants,” construed as motion for relief from judgment pursuant to Rule 60(b)
19   (ECF No. 36), be denied.
20             These findings and recommendations are submitted to the United States District Judge
21   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
22   after being served with these findings and recommendations, any party may file written
23   objections with the court and serve a copy on all parties. Such a document should be captioned
24   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
25   objections shall be served and filed within fourteen days after service of the objections. The
26   parties are advised that failure to file objections within the specified time may waive the right to
27   /////
28   /////
                                                         2
 1   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
 2   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 3   Dated: April 9, 2020.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     3
